Exhibit 10.1

 

[g191821kei001.gif]

 

WJ COMMUNICATIONS, INC.

401 RIVER OAKS PARKWAY

SAN JOSE, CALIFORNIA 95134

 

 

October 19, 2005

 

 

Mr. Haresh Patel

 

Re: Employment Agreement

 

Dear Mr. Patel:

 

This letter agreement (this “Agreement”) sets forth the terms and conditions of
your employment with WJ Communications, Inc. (the “Company”), effective as of
October 24, 2005 (the “Effective Date”). You acknowledge that if the Effective
Date does not occur on or before October 24, 2005, the Company shall have no
obligation to employ you and this Agreement shall terminate.

 

1.             Employment and Services.  The Company shall employ you as Senior
Vice President of Sales and Marketing of the Company, for the period beginning
on the Effective Date and ending upon termination pursuant to Section 4 below
(the “Employment Period”).  During the Employment Period, you shall render such
services to the Company and its affiliates and subsidiaries as the Chief
Executive Officer and the Board of Directors of the Company shall reasonably
designate from time to time, and you shall devote your best efforts and full
time and attention to the business of the Company.

 

2.             Compensation.

 

a.             Annual Base Salary.  The Company shall pay you an annual base
salary (“Annual Base Salary”) of Two Hundred Thousand Dollars ($245,000) during
the Employment Period, subject to annual review in each year of the Employment
Period thereafter (for any partial year during the Employment Period, the Annual
Base Salary shall be prorated based on the number of days during such year on
which you are employed by the Company).  The first such annual review will occur
during or about April 2006.  Your Annual Base Salary may be increased in years
following the first year of employment but may not be decreased.  As used
herein, the term “Annual Base Salary” refers to the Annual Base Salary as so
increased.  Such Annual Base Salary shall be payable in installments in
accordance with the Company’s regular payroll practices.

 

--------------------------------------------------------------------------------


 

b.             Bonus.  In addition, subject to the immediately subsequent
Section, you will be eligible to receive a bonus, calculated and paid based upon
the current plan (but not to exceed yearly), to be paid as soon as practicable
after each plan period, but not later than one hundred twenty (120) days after
the end of each such plan period.  In order to determine the amount of such
bonus, the Company shall determine appropriate business targets and certain
individual objectives for you for each plan period, and your bonus for each such
plan period shall be based upon the extent to which the Company and you attain
such targets and objectives. Your plan period bonus target shall be 60% of your
plan period Base Salary. The determination of appropriate business targets with
respect to each plan period shall take place not later than thirty (30) days
following the receipt by the Board of Directors of the Company from the
Company’s senior management of the Company’s operating budget with respect to
such fiscal period.



c.             Notwithstanding anything herein to the contrary, there shall be
deducted or withheld from all amounts payable to you under this Agreement
amounts for all federal, state, city or other taxes required by applicable law
to be so withheld or deducted and any other amounts authorized for deduction by
or required by law.

 

3.             Options.

 

a.             Performance-Vested Stock Options.  200,000 Shares of the stock
options shall vest based on performance (“Performance Shares”) subject to the
terms and conditions of the Plan and the applicable Performance Stock Option
Agreement (the “Performance Award”).  The Performance Shares shall vest
conditioned on your satisfaction of certain performance targets and objectives
as listed below:

 

•      Achieving EBITDA break even: 100,000 shares vested

 

•      Achieving Quarter Revenue of $11.5M: 50,000 shares vested

 

•      Achieving Equivalent Distribution Margin of less than 18% or equivalent
margin dollar recovery: 50,000 shares vested

 

b.             Options.  You will be granted as of the Effective Date a
non-qualified stock option to purchase 500,000 shares of Common Stock of the
Company, with a per share exercise price equal to the per share fair mareket
value of the Common Stock of the Company as of the Effective Date (the “Option
Grant”).  The Option Grant will be in accordance with WJ Communications, Inc.
2000 Employee Stock Incentive Plan and shall be subject to the terms and
conditions set forth in the attached Executive Time Vesting Stock Option
Agreement (the “Option Agreement”) to be entered into between the Company and
you simultaneously with entering into this Agreement.  Any of the foregoing and
the terms and conditions of the Option Agreement to the contrary
notwithstanding, upon the earlier to occur of (A) the termination of your
employment within six (6) months of the occurrence of a Change in Control (as
defined in the Executive Time Vesting Stock Option Agreement), which termination
is (i) by the Company other than for Cause (as defined below), or (ii) by you
with Good Reason (as defined below), you shall be fully vested in any then
unvested shares under the Option Grant (it being understood that there shall not
be accelerated vesting of the shares under the Option Grant upon any other
termination of your employment).

 

--------------------------------------------------------------------------------


 

4.             Benefits.  During the Employment Period, you shall be entitled to
participate in the Company’s fringe benefit plans for its executives, subject to
and in accordance with applicable eligibility requirements, such as group
medical, dental and vision care insurance, executive medical reimbursement, tax
preparation, 401(k), employee stock purchase program, life and disability
insurance plans and all other benefit plans (other than severance and
equity-based plans or arrangements) generally available to the Company’s
executive officers.  In addition, the Company will reimburse your reasonable
out-of-pocket expenses incurred in connection with the performance of your
duties hereunder, consistent with Company policy.  You shall be entitled to take
time off in accordance with the Company’s top management vacation policy.

 

5.             Termination and Severance.  The Employment Period shall terminate
on the first to occur of (i) thirty (30) days following written notice by you to
the Company of your resignation without Good Reason (it being understood that
you will continue to perform your services hereunder during such thirty (30) day
period if requested, but the Company may terminate your services sooner if it so
elects), (ii) thirty (30) days following written notice by you to the Company of
your resignation with Good Reason (it being understood that you will continue to
perform your services hereunder during such thirty (30) day period provided that
the Company does not elect to terminate your employment sooner if it so elects),
(iii) your death or Disability, (iv) a vote of the Board of the Company
directing such termination for Cause, (v) a vote of the Board of the Company
directing such termination without Cause, or (vi) the third (3rd) anniversary of
the Effective Date (the “Scheduled Expiration Date”); provided, however, that
the Scheduled Expiration Date shall be automatically extended for successive
one-year periods unless, at least ninety (90) days prior to the then-current
Scheduled Expiration Date, either the Company or you shall give written notice
to the other of an intention not to extend the Employment Period.  In the event
of termination of the Employment Period pursuant to clause (ii) or (v) above,
the Company shall pay to you an amount equal to your Annual Base Salary as in
effect immediately prior to the termination of the Employment Period, such
amount to be paid periodically in accordance with the Company’s regular payroll
practices over the twelve (12) month period immediately following such
termination (the “Severance Benefit”).

 

Not withstanding the preceding sentence, the Severance Benefit shall be computed
as an amount equal to one hundred fifty percent (150%) of your Annual Base
Salary as in effect immediately prior to the termination of the Employment
Period and shall be paid periodically in accordance with the Company’s regular
payroll practices over the twelve (12) month period immediately following such
termination solely in a circumstance in which there has occurred a Change in
Control (as defined in the Option Agreement) within three (3) months prior to
any termination by you for Good Reason or by the Company without Cause.
Notwithstanding anything in this Agreement to the contrary, in the event that
payment of the Severance Benefit, either alone or together with other payments
(or the value of other benefits) which you have the right to receive from the
Company in connection with a Change in Control, would not be deductible (in
whole or in part) by the Company as a result of the Severance Benefit or other
payments or benefits constituting a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), the
Severance Benefit (or, at your election, such other payments and/or benefits, or
a combination of such other payments and/or benefit and/or the Severance
Benefit) shall be reduced to the largest amount as will result in no portion of
the Severance Benefit (or such other payments and/or benefits) not being fully
deductible by the Company as a result of Section 280G of the Code.  The
determination of the amount of any such required reduction pursuant to the
foregoing provision, and the valuation of any non-cash benefits for purposes of
such determination, shall be made exclusively by the firm that was acting as the
Company’s auditors prior to the Change in Control

 

--------------------------------------------------------------------------------


 

(whose fees and expenses shall be borne by the Company, and such determination
shall be conclusive and binding).

 

Except as otherwise set forth in this Section 5 or pursuant to the terms of
employee benefit plans in which you participate pursuant to Section 4, you shall
not be entitled to any compensation or other payment from the Company in
connection with the termination of your employment hereunder.  In addition to
the Severance Benefit, under circumstances in which the Severance Benefit is
payable, you shall also remain eligible to receive group health insurance
benefits under the Company’s benefit plans for one year following the
termination of your employment with the Company so long as such benefit plans
permit such continued participation (or for three years following the
termination of your employment with the Company in the event that the enhanced
Severance Benefits are payable in connection with a Change in Control pursuant
to the third sentence of the first paragraph of this Section 5) (the
“Termination Benefit”).

 

For purposes of this Agreement, the following definitions will apply: (a) “Good
Reason” shall mean the occurrence of any of the following without your consent
which shall remain uncured for a period of not less than thirty (30) days
following your delivery of notice of such occurrence to the Company (it being
understood that your failure to deliver such notice in a timely manner shall
waive your rights to allege Good Reason): (i) the transfer of your principal
place of employment to a geographic location more than 50 miles from the current
location of the Company’s principal headquarters, or (ii) any material breach of
this Agreement by the Company which is not cured or which the Company is not
undertaking to cure within thirty (30) days after the Company has received
written notice from you identifying the breach in reasonable detail; (b) “Cause”
shall mean any of the following acts or circumstances: (i) willful destruction
by you of Company property having a material value to the Company, (ii) fraud,
embezzlement, theft, or comparable dishonest activity committed by you against
the Company, (iii) your conviction of or entering a plea of guilty or nolo
contendere to any crime constituting a felony or any misdemeanor involving
fraud, dishonesty or moral turpitude, (iv) your breach, neglect, refusal, or
failure to discharge your duties under this Agreement (other than due to
Disability) or any Company policy or your failure to comply with the lawful
directions of the President, CEO or the Board of the Company, in any such case
that is not cured within fifteen (15) days after you have received written
notice thereof from the President, CEO or the Board of the Company, or (v) a
willful and knowing misrepresentation to the President, CEO or the Board of the
Company; and (c) “Disability” shall mean that for a period of three (3)
consecutive months or an aggregate of four (4) months in any twelve (12) month
period you are incapable of substantially fulfilling the duties of your
positions as set forth in Section 1 because of physical, mental or emotional
incapacity, injury, sickness or disease.  With regard to the definition of
“Disability” in clause (c) above, any question as to the existence or extent of
the Disability upon which you and the Company cannot agree shall be determined
by a qualified, independent physician selected by the Company.  The
determination of any such physician shall be final and conclusive for all
purposes; provided, however, that you or your legal representatives shall have
the right to present to such physician such information as to such Disability as
you or they may deem appropriate, including the opinion of your personal
physician.

 

6.             Confidential Information.  You acknowledge that information
obtained by you while employed by the Company or any affiliate thereof
concerning the business or affairs of (i) the Company, its affiliates and
subsidiaries or (ii) any enterprise which is the subject of an actual or
potential transaction (“Potential Transaction”),considered, evaluated, reviewed
or otherwise, made known to Fox Paine & Company, LLC, the Company, its
affiliates or subsidiaries, or you (“Confidential Information”) is the property
of the Company. You shall not, without the prior

 

--------------------------------------------------------------------------------


 

written consent of the Board of the Company, disclose to any person or use for
your own account any Confidential Information except (i) in the normal course of
performance of your duties hereunder, (ii) to the extent necessary to comply
with applicable laws (provided that you shall give the Company prompt notice
[providing a reasonable time for the Company to seek a protective order] prior
to any such disclosure), or (iii) to the extent that such information becomes
generally known to and available for use by the public other than as a result of
your acts or omissions to act.  Upon termination of your employment or at the
request of the President, CEO or the Board of the Company at any time, you shall
deliver to the President, CEO or the Board all documents containing Confidential
Information or relating to the business or affairs of the Company, its
affiliates and subsidiaries that you may then possess or have under your
control.

 

7.             Non-Solicitation.

 

a.             Non-Solicitation.  As a means reasonably designed to protect the
Company’s Confidential Information, you agree that, for a period of twelve (12)
months from the conclusion of the Employment Period, you will not directly,
indirectly or as an agent on behalf of or in conjunction with any person, firm,
partnership, corporation or other entity (i) hire, solicit, encourage the
resignation of or in any other manner seek to engage or employ any person (other
than your personal assistant) who is then, or within the prior three (3) months
had been, an employee of the Company, whether or not for compensation and
whether or not as an officer, consultant, adviser, independent sales
representative, independent contractor or participant, or (ii) contact, solicit,
service or otherwise have any dealings related to the sale, manufacture,
distribution, marketing or provision of products, components, equipment,
hardware, other technology or services (of any sort) in the wireless
communications industry or any other industry or business or prospective
industry or business in which the Company materially participates or has taken
material steps toward participating in as of such conclusion and actually enters
such business within twelve (12) months thereafter, with any person or entity
with whom the Company has a current business relationship or with whom the
Company develops such a relationship during the Employment Period (including
without limitation any customers, vendors or suppliers); provided in each case
described in this clause (ii) that such activity by you does or could reasonably
be expected to have a material adverse effect on the relationship between the
Company and any such third party.

 

b.             Scope of Restriction.  If, at the time of enforcement of this
Section 7, a court shall hold that the duration, scope or area restrictions
stated herein are unreasonable under circumstances then existing, the parties
hereto agree that the maximum duration, scope or area reasonable under such
circumstances shall be substituted for the stated duration, scope or area.

 

c.             Works Made For Hire.  You agree that all intellectual property
rights, developments, designs, computer software, inventions, applications and
improvements, including but not limited to trade names, assumed names, service
names, service marks, trademarks, logos, patents, copyrights, licenses,
formulas, trade secrets and technology, whether in design, methods, processes,
formulae, machines or devices and all other applications (collectively,
“Inventions”), whether made, created, invented, devised, acquired, succeeded to
(whether by devise, estate, testamentary disposition or otherwise), or developed
for the Company by you during the Employment Period or prior to the date of this
Agreement, other than Inventions made, created, invented, devised or developed
by you (i) on your own personal time, (ii) without the use of the Company’s
equipment, supplies, facilities and resources and (iii) which are not related to
the sale, manufacture, distribution, marketing

 

--------------------------------------------------------------------------------


 

development or provision of products, components, equipment, hardware, other
technology or services (of any sort) in the wireless communications industry
(collectively, “Unrelated Inventions”), are works made for hire and shall be the
exclusive property of the Company without separate compensation to you.  You
will, at the request and expense of the Company made at any time, execute and
deliver to the Company or its nominee such applications and instruments as may
be desirable and appropriate for obtaining for the Company or its nominee,
patents, copyrights, trademarks, know-how and other intellectual property
protection of the United States and all other countries for vesting in the
Company or its nominee, all of your claim, right, title and interest in said
Inventions and for maintaining, enforcing and funding the same, and to otherwise
vest in or evidence the Company’s or its nominee’s exclusive ownership of all of
the rights referred to herein. In the event that, for whatever reason, the
results of your past or future work for the Company should not be deemed to be
works made for hire, you agree to assign, and you hereby do assign, to the
Company or its nominee all claim, right, title and interest, in any country, to
each and every of the inventions that is the result of work done in the course
of your past or future employment by the Company, or that you create or develop,
or that you acquire by whatever means that was created or developed, in whole or
in part by using the Company’s equipment, supplies, resources or facilities. 
Each and every such assignment is and shall be in consideration of this
Agreement with the Company, and no further consideration therefor is or shall be
provided to you by the Company.  You hereby waive enforcement of any moral or
legal rights which might limit the Company’s rights to exploit any of the
foregoing materials in any manner.

 

d.             Equitable Relief.  You acknowledge that the provisions contained
in Sections 6 and 7 of this Agreement are reasonable and necessary to protect
the legitimate interests of the Company, that any breach or threatened breach of
such provisions will result in irreparable injury to the Company and that the
remedy at law for such breach or threatened breach would be inadequate. 
Accordingly, in the event of the breach by you of any of the provisions of
Sections 6 and 7 of this Agreement, the Company, in addition and as a supplement
to such other rights and remedies as may exist in its favor, may apply to any
court of law or equity having jurisdiction to enforce this Agreement, and/or may
apply for and have the right to injunctive relief against any act that would
violate any of the provisions of this Agreement (without being required to post
a bond).  You further agree that injunctive relief may be sought and obtained
for any breach or threatened breach of Section 6 or Section 7 without a showing
of irreparable injury, in order to prevent any such breach or threatened
breach.  Such right to obtain injunctive relief may be exercised, at the option
of the Company, concurrently with, prior to, after, or in lieu of, the exercise
of any other rights or remedies that the Company may have as a result of any
such breach or threatened breach.

 

8.             Survival.  Any termination of your employment or of this
Agreement shall have no effect on the continuing operation of Sections 5, 6, or
7 for the periods specified therein.

 

9.             Waiver of Claims.  You agree as a condition to your receipt of
any Termination Benefit or Severance Benefit pursuant to paragraph 5 hereof, you
will agree, as of the date of such termination, to waive, discharge and release
any and all claims, demands and causes of action, whether known or unknown,
against the Company, its affiliates and subsidiaries, and their respective
current and former directors, officers, employers, attorneys and agents arising
out of, connected with or incidental to your employment or other dealings with
the Company, its affiliates or subsidiaries, which you or anyone acting on your
behalf might otherwise have had or asserted and any claim to any compensation or
benefits from your employment with the Company or its affiliates (other than
employee benefits to be provided

 

--------------------------------------------------------------------------------


 

pursuant to the terms of paragraph 5 hereof or of any employee benefit plans as
set forth in paragraph 4 hereof). Notwithstanding anything contained herein to
the contrary, no Termination Benefit or Severance Benefit payments shall be made
under this Agreement or otherwise until such time as you have delivered an
executed release of claims and any applicable revocation periods under state or
federal law have expired.  The Company agrees, as further consideration for your
waiver, to concurrently execute a waiver of unknown clams against you on terms
and conditions substantially identical to the waiver provided by you (it being
understood that the Company may specifically reserve claims identified in
writing by the Company at the time that such waiver is provided).

 

10.           Governing Law.  This Agreement and all questions concerning the
construction, validity and interpretation of this Agreement shall be governed by
and determined in accordance with the internal law, and not the law of
conflicts, of the State of California.

 

11.           Notices.  All demands, notices and communications hereunder shall
be in writing and shall be deemed to have been duly given, if mailed, by
registered or certified mail, return receipt requested, or, if by other means,
when received by the other party at the address set forth herein, or such other
address as may hereafter be furnished to the other party by like notice. Notice
or communication hereunder shall be deemed to have been received on the date
delivered to or received at the premises of the addressee if delivered other
than by mail, and in the case of mail, three days after the depositing of the
same in the United States mail as above stated (or, in the case of registered or
certified mail, by the date noted on the return receipt).  Notices shall be
addressed as follows:

 

If to the Executive:

 

 

Mr. Haresh Patel

 

 

If to the Company:

WJ Communications, Inc.

 

401 River Oaks Parkway

 

San Jose, CA 95134

 

Attention: Chief Executive Officer

 

Either party may change the address to which said notices are to be sent or
given by written notice of such change to the other parties in the manner set
forth above.

 

12.           Separability Clause.  Any part, provision, representation or
warranty of this Agreement which is prohibited or which is held to be void or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.

 

13.           Successors and Assigns; Assignment of Agreement.  This Agreement
shall bind and inure to the benefit of and be enforceable by the parties hereto
and the respective successors and assigns of the parties hereto.  As used in
this Agreement, “Company” shall mean the Company as hereinbefore defined and any
successors to its businesses and/or assets as aforesaid which assume and agree
to perform this Agreement by operation of law, or otherwise.  This Agreement is
personal to you and without the prior written consent of the Company shall not
be assignable by you otherwise than by will or the laws of descent and
distribution

 

--------------------------------------------------------------------------------


 

14.           Waiver.  The failure of any party to insist upon strict
performance of a covenant hereunder or of any obligation hereunder, irrespective
of the length of time for which such failure continues, shall not be a waiver of
such party’s right to demand strict compliance in the future. No consent or
waiver, express or implied, to or of any breach or default in the performance of
any obligation hereunder, shall constitute a consent or waiver to or of any
other breach or default in the performance of the same or any other obligation
hereunder.  No term or provision of this Agreement may be waived unless such
waiver is in writing and signed by the party against whom such waiver is sought
to be enforced.

 

15.           Entire Agreement.  This Agreement constitutes the entire Agreement
between the parties hereto with respect to the subject matter contemplated
herein and supersedes all prior agreements, whether written or oral, between the
parties, relating to the subject matter hereof.  This Agreement shall not be
modified except in writing executed by all parties hereto.

 

16.           Captions.  Titles or captions of Sections and paragraphs contained
in this Agreement are inserted only as a matter of convenience and for
reference, and in no way define, limit, extend or describe the scope of this
Agreement or the intent of any provision hereof.

 

17.           Counterparts.  For the purpose of facilitating proving this
Agreement, and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts.  Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument.

 

18.           Arbitration.  Any dispute, controversy or claim arising under or
in connection with this Agreement, or the alleged breach hereof, shall be
settled exclusively by private and confidential arbitration conducted by the
American Arbitration Association in accordance with the Rules of the Commercial
Panel of the American Arbitration Association then in effect (and not the
Employment Dispute Resolution Rules).  Judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.  Any
arbitration held hereunder shall take place in Palo Alto, California.  In
addition, any dispute, controversy or claim arising under or in connection with
your rights or obligations pursuant to any stock option or other equity
arrangements between you and the Company, shall be settled exclusively as
provided for by the terms of the applicable Company plans.

 

19.           Legal Fees.  In the event of any dispute hereunder or the
enforcement of any right hereunder that requires recourse to arbitration or
litigation, the prevailing party therein shall be entitled, in addition to other
remedies, to recover legal fees and costs from the non-prevailing party, as
determined by the arbitrator(s) or the court.

 

20.           Certain Conditions to Employment.  Notwithstanding anything herein
to the contrary, your employment and the Company’s obligations hereunder are
conditioned upon your successful passage of a drug and alcohol screening test,
the Company’s verification of your past employment and educational experience
and the Company’s satisfaction in its sole discretion as to the results of any
criminal background investigation or reference inquiry performed by it.

 

Please execute a copy of this letter Agreement in the space below and return it
to the undersigned at the address set forth above to confirm your understanding
and acceptance of the agreements contained herein.

 

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

 

 

WJ COMMUNICATIONS, INC.

 

 

 

 

 

By:

/s/ BRUCE W. DIAMOND

 

 

Name:

  Bruce W. Diamond

 

 

Title:

  President and CEO

 

 

 

 

 

 

Accepted and agreed to:

 

 

/s/ HARESH PATEL

 

 

Name: 

  Mr. Haresh Patel

 

--------------------------------------------------------------------------------


 

Annex 1

 

REPRESENTATIONS AND WARRANTIES

(In the event that you receive WJ Communications stock)

 

In connection with the purchase and sale of WJ Communications Stock hereunder,
you represent and warrant to the Company that:

 

(a)           The WJ Communications Stock to be acquired by you pursuant to this
Agreement shall be acquired for your own account and not with a view to, or
intention of, distribution thereof in violation of the Securities Act, or any
applicable state securities laws, and the WJ Communications Stock shall not be
disposed of in contravention of the Securities Act or any applicable state
securities laws.

 

(b)           You are an officer of the Company, are sophisticated in financial
matters and are able to evaluate the risks and benefits of the investment in the
WJ Communications Stock.  You are an “accredited investor”, as defined in
Regulation D promulgated under the Securities Act.

 

(c)           To the extent that any of the securities being purchased by you
are not subject to an effective registration statement, you are able to bear the
economic risk of your investment in such WJ Communications Stock for an
indefinite period of time and you understand that such securities cannot be sold
unless subsequently registered under the Securities Act or an exemption from
such registration is available.

 

(d)           You have had an opportunity to ask questions and receive answers
concerning the terms and conditions of the offering of WJ Communications Stock
and have had full access to such other information concerning the Company as you
have requested.  You have reviewed, or have had an opportunity to review, a copy
of the Stockholders’ Agreement.

 

(e)           This Agreement constitutes a legal, valid and binding obligation
of yours, enforceable in accordance with its terms, and the execution, delivery
and performance of this Agreement by you does not and shall not conflict with,
violate or cause a breach of any agreement, contract or instrument to which you
are a party or any judgment, order or decree to which you are subject.

 

(f)            You are not a party to or bound by any employment agreement,
noncompete agreement or confidentiality agreement with any person or entity
other than the Company.

 

(g)           You have consulted with independent legal counsel regarding your
rights and obligations under this Agreement and you fully understand the terms
and conditions contained herein.  You have obtained advice from persons other
than the Company and its counsel regarding the tax effects of the transaction
contemplated hereby.

 

--------------------------------------------------------------------------------